UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ALISON D. FOREHAND,
Plaintiff-Appellant,

v.
                                                                 No. 98-2430
WESTINGHOUSE SAVANNAH RIVER
COMPANY; DAVID SCHULTE,
Defendants-Appellees.

Appeal from the United States District Court
for the District of South Carolina, at Columbia.
Dennis W. Shedd, District Judge.
(CA-97-3268-3-19BC)

Submitted: June 30, 1999

Decided: July 20, 1999

Before WILKINS, HAMILTON, and MOTZ,
Circuit Judges.

_________________________________________________________________

Vacated and remanded by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

J. Martin Harvey, E. Pete Kulmala, HARVEY & KULMALA, Barn-
well, South Carolina, for Appellant. Laura H. Walter, MCGUIRE,
WOODS, BATTLE & BOOTHE, L.L.P., Atlanta, Georgia, for
Appellees.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Alison Forehand appeals the district court order awarding her for-
mer employer and supervisor, Westinghouse Savannah River Com-
pany and David Schulte, respectively, summary judgment on her
action claiming employment discrimination and retaliation in viola-
tion of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-
5 (1994). The parties moved to submit this case on the briefs, and we
have granted that motion. For the reasons set forth below, we vacate
the portion of the district court's order awarding summary judgment
on Forehand's claims of retaliation.

On March 25, 1996, the Equal Employment Opportunity Commis-
sion ("EEOC") received from Forehand 132 pages of documentation
supporting her claims of harassment and retaliation. Three weeks
later, on April 15, 1996, Forehand called the EEOC to inquire about
her complaint. On that same day Forehand contacted the South Caro-
lina Human Affairs Commission ("SCHAC"), and was told to send it
a summary of her claims. On April 16, 1996, the SCHAC sent Fore-
hand a letter acknowledging her charge of employment discrimination
and advising her to sign, date, and return an enclosed "Charge of Dis-
crimination" drafted from her correspondence. The SCHAC received
the form back from Forehand on May 20, 1996.

On June 21, 1996, Forehand signed a voluntary separation agree-
ment prepared by Westinghouse. Under the terms of the agreement,
Forehand waived the right to bring a Title VII action against Westing-
house for claims not "asserted in writing and filed with the appropri-
ate agency or court prior to May 6, 1996." (JA 56).

This Court reviews grants of summary judgment de novo. See
Evans v. Technologies App. & Serv. Co., 80 F.3d 954, 958 (4th Cir.
1996). Summary judgment is appropriate when there is no genuine

                    2
issue of material fact and the movant is entitled to judgment as a mat-
ter of law. Fed. R. Civ. P. 56; Miller v. Leathers, 913 F.2d 1085, 1087
(4th Cir. 1990) (en banc).

We find that the documents Forehand submitted to the EEOC on
March 25th were sufficient to constitute a valid charge in conjunction
with the formal charge she filed on May 20th and the amendment and
relation-back provisions of the EEOC regulations. Title 42, United
States Code, Section 2000e-5(b) provides that "[c]harges shall be in
writing under oath or affirmation and shall contain such information
and be in such form as the Commission requires." 42 U.S.C. § 2000e-
5(b) (1994); see also Balazs v. Liebenthal, 32 F.3d 151, 156 (4th Cir.
1994). Regulations promulgated by the EEOC provide that a "charge
is sufficient when the Commission receives from the person making
the charge a written statement sufficiently precise to identify the par-
ties, and to describe generally the action or practices complained of."
29 C.F.R. § 1601.12(b) (1997). If a written statement meets this
criteria, then any technical defects, "including failure to verify the
charge," may be cured through amendments that will relate back to
the date upon which the charge was first received. See id.

The documents Forehand submitted to the EEOC on March 25th
identified the parties and the actions complained of and thus were suf-
ficient to constitute a charge. Therefore, under§ 1601.12(b), the lack
of verification was cured by the sworn May 20, 1996, charge that
related back to the March 25 date. See Balazs , 32 F.3d at 157-58
(holding charges may be verified so long as charge remains within
jurisdiction of EEOC); see also Tinsley v. First Union Nat'l Bank,
155 F.3d 435, 439 n.2 (4th Cir. 1998). Accordingly, we find that the
district court erred in employing the May 20th date as the date upon
which the charge was filed in finding that under the separation agree-
ment Forehand did not "file with the appropriate agency" prior to May
6th.

The district court correctly found that Forehand's sexual harass-
ment claims were barred by the statue of limitations because she
failed to file a charge of discrimination within 300 days of the alleged
acts of discrimination. See 42 U.S.C. § 2000e-5(e) (1994); Tinsley,
155 F.3d at 439. In her complaint Forehand alleged that she was the
subject of sexual harassment from June 1992 through October 1994.

                    3
Her charge of discrimination was filed with the EEOC on March 25,
1996. Three-hundred days prior to March 25, 1996, is May 30, 1995.
Therefore, Forehand failed to timely file her claims of sex discrimina-
tion with the EEOC.

Forehand's claims of retaliation, however, were not barred by the
300 day limitations period. Forehand's complaint asserted that West-
inghouse retaliated against her for her participation in an investigation
of sexual harassment from March 1994 through the time of her con-
structive discharge in May 1996. The parties agree that her charge of
discrimination was filed in accordance with all pertinent EEOC regu-
lations on May 20, 1996. Thus her claims of retaliation were timely
filed.

Accordingly, we vacate the portion of the district court's order
awarding summary judgment on Forehand's claims of retaliation
based on the waiver in the separation agreement and remand for the
district court to proceed in a manner consistent with this opinion.

VACATED AND REMANDED

                     4